Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 1 of 32 PageID #: 24767




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 SPRINT COMMUNICATIONS COMPANY         )
 L.P.,                                 )
                                       )
                Plaintiff,             )
                                       )
       v.                              )   C.A. No. 17-1734 (RGA)
                                       )
 CHARTER COMMUNICATIONS, INC., et al., )   REDACTED
                                       )   PUBLIC VERSION
                Defendants.            )
                                       )
                                       )
 SPRINT COMMUNICATIONS COMPANY )
 L.P.,                                 )
                                       )
                Plaintiff,             )
                                       )
       v.                              )   C.A. No. 17-1736 (RGA)
                                       )
 MEDIACOM COMMUNICATIONS CORP., )          REDACTED
                                       )   PUBLIC VERSION
                Defendant.             )
                                       )
                                       )
 SPRINT COMMUNICATIONS COMPANY )
 L.P.,                                 )
                                       )
                Plaintiff,             )
                                       )
       v.                              )   C.A. No. 18-361 (RGA)
                                       )
 WIDEOPENWEST, INC., ET AL.,           )   REDACTED
                                       )   PUBLIC VERSION
                Defendants.            )
                                       )
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 2 of 32 PageID #: 24768




                                  )
 SPRINT COMMUNICATIONS COMPANY )
 L.P.,                            )
                                  )
                Plaintiff,        )
                                  )
         v.                       )      C.A. No. 18-362 (RGA)
                                  )
 ATLANTIC BROADBAND FINANCE, LLC, )      REDACTED
 et al.,                          )      PUBLIC VERSION
                                  )
                Defendants.       )
                                  )
                                  )
 SPRINT COMMUNICATIONS COMPANY )
 L.P.,                            )
                                  )
                Plaintiff,        )
                                  )
         v.                       )      C.A. No. 18-363 (RGA)
                                  )
 GRANDE COMMUNICATIONS            )      REDACTED
 NETWORKS, LLC, et al.,           )      PUBLIC VERSION
                                  )
                Defendants.       )
                                  )


             SPRINT’S BRIEF IN RESPONSE TO DEFENDANTS’
        MOTION TO STRIKE PORTIONS OF SPRINT’S EXPERT REPORTS
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 3 of 32 PageID #: 24769




                                         POLSINELLI PC
                                         Stephen J. Kraftschik (#5623)
                                         Christina B. Vavala (#6135)
  OF COUNSEL:                            222 Delaware Avenue, Suite 1101
                                         Wilmington, DE 19801
  B. Trent Webb                          (302) 252-0920
  Ryan J. Schletzbaum                    skraftschik@polsinelli.com
  Ryan D. Dykal                          cvavala@polsinelli.com
  John D. Garretson
  Jordan T. Bergsten                     Counsel for Plaintiff Sprint Communications
  Aaron E. Hankel                        Company L.P.
  Lauren E. Douville
  Mark D. Schafer
  Maxwell C. McGraw
  Samuel J. LaRoque
  Thomas M. Patton
  Lydia C. Raw
  SHOOK, HARDY & BACON L.L.P.
  2555 Grand Boulevard
  Kansas City, MO 64108
  (816) 474-6550
  Robert H. Reckers
  Michael W. Gray
  Jonathan M. Hernandez
  SHOOK, HARDY & BACON L.L.P.
  JP Morgan Chase Tower
  600 Travis Street, Suite 3400
  Houston, TX 77002
  (713) 227-8008

  Original Filing Date: July 17, 2020
  Redacted Filing Date: July 28, 2020
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 4 of 32 PageID #: 24770



                                                TABLE OF CONTENTS

                                                                                                                                      Page

  I.     INTRODUCTION............................................................................................................1

  II.    NATURE AND STAGE OF THE PROCEEDINGS ....................................................2

  III.   FACTUAL BACKGROUND ..........................................................................................2

         A.        Dr. Wicker’s Expert Reports ..............................................................................2

         B.        Dr. Mangum’s Expert Reports ...........................................................................4

         C.        Defendants’ Evolving Requests ..........................................................................5

  IV.    LEGAL STANDARDS ....................................................................................................8

  V.     ARGUMENT ....................................................................................................................9

         A.        Dr. Wicker’s Expert Disclosure Complies with Rule 26 ..................................9

         B.        Dr. Wicker’s Expert Disclosure Should Not Be Stricken Under Rule
                   37(c)(1) ................................................................................................................11

         C.        Dr. Mangum’s Expert Disclosure Complies with Rule 26(a)(3). ...................14

         D.        Dr. Mangum’s Expert Disclosure Should Not Be Stricken Under Rule
                   37(c)(1) ................................................................................................................18

         E.        Defendants Seek to Strike Matter Having Nothing to Do With Their
                   Argument ............................................................................................................19

  VI.    CONCLUSION ..............................................................................................................20




                                                                   i
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 5 of 32 PageID #: 24771




                                             TABLE OF AUTHORITIES

                                                                                                                         Page(s)

 Cases

 Abbott Labs. v. Lupin Ltd.,
    2011 WL 1897322 (D. Del. May 19, 2011) .......................................................................13, 14

 Alza Corp. v. Andrx Pharm., LLC,
    2008 WL 1886042 (D. Del. Apr. 28, 2008) .............................................................................10

 B. Braun Melsungen AG v. Terumo Med. Corp.,
     749 F. Supp. 2d 210 (D. Del. 2010) .........................................................................................19

 Bridgestone Sports Co., Ltd. v. Acushnet Co.,
    2007 WL 521894 (D. Del. Feb. 15, 2007) .................................................................................8

 Dunkin’ Donuts Inc. v. Patel,
    174 F. Supp. 2d 202 (D.N.J. 2001) ..........................................................................................10

 Edmond v. Plainfield Bd. of Educ.,
    2018 WL 4380991 (D.N.J. Sept. 13, 2018) .............................................................................15

 Ely v. Cabot Oil & Gas Corp.,
     2016 WL 4169220 (M.D. Pa. Feb. 17, 2016) ..........................................................................16

 EMC Corp. v. Pure Storage, Inc.,
   154 F. Supp. 3d 81, 92 (D. Del. 2016) .................................................................................9, 17

 In re Paoli R.R. Yard PCB Litig.,
     35 F.3d 717 (3d Cir. 1994).........................................................................................8, 9, 11, 13

 Invista N. Am. S.A.R.L.,
     2013 WL 3216109 (D. Del. June 25, 2013).............................................................................12

 Leese v. Lockheed Martin Corp.,
    6 F. Supp. 3d 546, 553 (D.N.J. 2014) ......................................................................................16

 Meyers v. Pennypack Woods Home Ownership Ass’n,
    559 F.2d 894 (3d Cir. 1977)............................................................................................. passim

 MobileMedia Ideas, LLC v. Apple Inc.,
   907 F.Supp.2d 570 (D. Del. 2012) ...........................................................................................11

 Muhsin v. Pac. Cycle, Inc.,
   2012 WL 2062396 (D.V.I. June 8, 2012) ................................................................................15




                                                                 ii
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 6 of 32 PageID #: 24772




 Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc.,
    2006 WL 2435083 (D. Del. Aug. 22, 2006) ............................................................................12

 Sheetz v. Wal-Mart Stores, E., L.P.,
    2017 WL 5625767 (M.D. Pa. Nov. 22, 2017) .........................................................................16

 SodexoMAGIC, LLC v. Drexel Univ.,
    333 F. Supp. 3d 426, 443–44 (E.D. Pa. 2018) .........................................................................19

 Rules

 FED. R. CIV. P. 26 ................................................................................................................... passim

 FED. R. CIV. P. 37(c)(1) ....................................................................................................8, 9, 10, 17

 Fed. R. Evid. 703 .....................................................................................................................15, 16




                                                                     iii
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 7 of 32 PageID #: 24773




     I.    INTRODUCTION

          Defendants move to strike over thirty paragraphs of Sprint’s expert reports under Rule 26

 without even addressing the Pennypack factors that govern exclusion in the Third Circuit. This

 Court should deny their motion for this reason alone. But even if Defendants had argued those

 factors, this Court would not need to reach them. Sprint’s experts properly incorporate discrete

 sections of past reports that Sprint produced months before fact discovery closed. And if there

 was any doubt, Defendants could, and did, ask Dr. Wicker (during his 5-day deposition), and Dr.

 Mangum (during his 2.5-day deposition), about which prior opinions they were incorporating.

          Even worse, Defendants simply ignore Sprint’s substantial efforts to provide even more

 detailed disclosures and requested confirmations, which moot this motion. When Defendants

 complained they did not know if Dr. Mangum was incorporating the opinions of other experts,

 Sprint counsel confirmed (as did Dr. Mangum in his deposition), that he was not doing so.

 Defendants moved anyway, inaccurately claiming: “Dr. Mangum’s Opening Report incorporates

 testimony from experts who testified in prior cases.” D.I. 477 at 3. When Defendants complained

 that Dr. Wicker did not point out the precise paragraphs of past reports he was incorporating by

 reference, Dr. Wicker served an errata doing just that. Sprint counsel in correspondence proffered

 similar detailed pin cites for additional errata to satisfy Defendants’ concerns. Defendants never

 explained what, if anything, was wrong with this detailed proffer, but instead filed this motion.1

          Because Sprint’s expert reports (especially with the additional proffered details) satisfy

 Sprint’s disclosure requirements, and because Defendants do not even try to argue prejudice



 1
  Rather than engage on what changes would moot the issue, Defendants then demanded that Sprint
 unilaterally agree, among other things, that Sprint’s experts would not use prior testimony to
 “support the opinions contained in their reports.” D.I. 477 at 2 (docket entries refer case 17-1734
 unless otherwise noted). But this vague demand appears to go far beyond what the law requires,
 which is presumably why Defendants refuse to agree to it themselves.


                                                  1
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 8 of 32 PageID #: 24774




 meriting exclusion under the Pennypack factors, the Court should deny Defendants’ motion.

  II.     NATURE AND STAGE OF THE PROCEEDINGS

         The parties served opening expert reports on March 20, 2020, rebuttal reports on April 24,

 2020, and reply reports on May 15, 2020. Defendants deposed Sprint’s technical expert, Dr.

 Stephen Wicker, for five days between May 28 and June 5, 2020, and deposed Sprint’s damages

 expert, Russell Mangum for 2.5 days, from June 3-5, 2020. Expert discovery closed on June 5,

 2020. Dispositive motions and Daubert motions were filed on June 12, 2020. Trials are set to

 begin on October 5, 2020 through November 30, 2020. D.I. 50 at 14.

  III.    FACTUAL BACKGROUND

         A.    Dr. Wicker’s Expert Reports

         As Defendants and this Court know, Dr. Wicker has been Sprint’s technical expert witness

 on infringement and validity issues in multiple prior litigations involving the same asserted patents,

 and, as such, he has provided testimony, opinions, and tutorials regarding these same issues in

 prior cases. See D.I. 477 at 3-6. Although Dr. Wicker’s expert reports in this litigation contain

 paragraphs incorporating some of those prior opinions and testimony by reference, these

 paragraphs contain separate expert opinions that clearly stand on their own and incorporate these

 prior opinions and testimony as background, or to provide further examples supporting his

 opinions in this case. See D.I. 478, Exs. 2, 5-8, 10.

         For example, Defendants move to strike Paragraph 181, and footnotes 47 and 48 cited

 within that paragraph, of Dr. Wicker’s opening infringement report, in which Dr. Wicker discusses

 the known interchangeability of IP and ATM by devices

         D.I. 478, Ex. 2. In Paragraph 181 and footnotes 47 and 48, Dr. Wicker refers to his “prior

 reports” in related cases as providing “more discussion of my DOE opinions and the media




                                                   2
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 9 of 32 PageID #: 24775




 gateways used in the cable industry for VoIP” and as describing further examples of “the known

 interchangeability and interoperability of IP and ATM in the context of these patents in the

 industry” beyond                                          discussed in his opening report here. D.I.

 478, Ex. 2. In incorporating these prior reports by reference to provide these further examples and

 discussion, Dr. Wicker specifies the reports by date, case name, and the exact page numbers he is

 incorporating. Id. Moreover, Dr. Wicker already changed footnote 47 in his report through an

 errata to address Defendants’ initial complaints about Dr. Wicker’s incorporation of documents

 not available to the parties in this action and to specify the particular paragraphs he incorporates.

 Id.

        As another example, Defendants move to strike Paragraphs 4, 43, and 51 of Dr. Wicker’s

 rebuttal report on validity. Paragraph 4 references prior opinions, trial testimony, and trial

 demonstratives that Dr. Wicker incorporates by reference. D.I. 478, Ex. 5. Defendants’ Motion

 fails to acknowledge that Sprint provided specific pin cites for Paragraph 4 so that there was no

 question which portions of Dr. Wicker’s prior validity reports, trial testimony and trial

 demonstratives were being incorporated. See D.I. 478, Ex. 1, June 2, 2020 Email from Bergsten

 to Block. Further, as the revised Paragraph 4 points out, these validity opinions are “specif[ied]

 with particularity” throughout his report. Id. Paragraphs 43 and 51 reference, respectively, a

 “detailed tutorial” and “background information related to the Internet Protocol” that Dr. Wicker

 provided in his infringement report in this proceeding as well as in prior litigations. D.I. 478, Ex.

 5. These paragraphs are clearly providing background and are meant to educate, not obfuscate,

 these issues. Moreover, Defendants fail to acknowledge that Sprint provided specific pin cites for

 Paragraph 51 so that there was no question what “background information” was being

 incorporated. See D.I. 478, Ex. 1, June 2, 2020 Email from Bergsten to Block.




                                                  3
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 10 of 32 PageID #: 24776




        The other paragraphs at issue in Dr. Wicker’s reports similarly incorporate his prior reports

 and testimony to provide background or further examples of facts and data supporting his opinions.

 As discussed below, Sprint has attempted to resolve any specificity issues arising from Dr.

 Wicker’s incorporation by reference of his prior reports and testimony— by providing an errata to

 Dr. Wicker’s report, more specific citations to his prior reports, and answers to Defendants’

 specific questions about what Dr. Wicker will testify to in this case. See Section III.C., infra.

        B.     Dr. Mangum’s Expert Reports

        Defendants also move to strike, in their entirety, certain paragraphs of the damages expert

 reports of Dr. Mangum. For example, Defendants move to strike paragraphs 234 and 235 of Dr.

 Mangum’s opening report in the case against Charter for improperly incorporating “testimony

 from experts who testified in prior cases but have not provided reports in this case.” D.I. 476 at 1,

 D.I. 477 at 3; D.I. 478, Ex. 3 ¶¶ 234-235. Defendants make this contention without basis in light

 of (1) Dr. Mangum’s deposition testimony that he is not incorporating any prior reports as his own

 opinions in this case, and (2) Sprint counsel’s assurances that “I can confirm that his report is not

 incorporating by reference prior reports as his own opinions in this case.” Ex. 13, June 4, 2020

 Mangum Dep. 263:21-264:25; D.I. 478, Ex. 1, June 15, 2020 Email from Bergsten to Block; D.I.

 478, Ex. 1, May 4, 2020 Email from Bergsten to Block.

        Moreover, Defendants move to strike paragraphs 234 and 235 despite the fact that (1) these

 paragraphs address one of the Georgia Pacific factors for a reasonable royalty analysis, which is

 the “opinion testimony of qualified experts”; and (2) Sprint counsel repeatedly pointed this out to

 Defendants. D.I. 478, Ex. 3 ¶¶ 234-235; D.I. 478, Ex. 1, June 2, 2020 Email from Bergsten to

 Block (“As to Dr. Mangum’s March 20, 2020 report we have been over this several times as well.




                                                   4
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 11 of 32 PageID #: 24777




 The paragraphs you keep pointing to merely address the Georgia Pacific factor about the opinions

 of other experts and Dr. Mangum discusses the reports of other experts in that context.”).

        As another example, Defendants move to strike paragraph 146 in Dr. Mangum’s May 15,

 2020 Reply Report to Charter because he “points to jury findings accepting Dr. Rao and/or Dr.

 Wicker’s opinions about blocking patents and damages.” D.I. 476 at 2; D.I. 477 at 7; D.I. 478,

 Ex. 9, ¶ 146. Likewise, Defendants move to strike paragraphs 27 and 179 in Dr. Mangum’s May

 15, 2020 Reply Report to Charter because Dr. Mangum relies on other experts, including Dr.

 Wicker’s opinion that there are no available, acceptable, non-infringing alternatives to the patents-

 in-suit. See, e.g., D.I. 476 at 2; D.I. 478, Ex. 9, ¶¶ 27, 179. Defendants never explain why these

 paragraphs are improper given that these are the type of facts or data that experts in his field would

 reasonably rely on in formulating an opinion on damages.

        C.     Defendants’ Evolving Requests

        Federal Rule of Civil Procedure 26(a)(2)(B) requires an expert to set forth a “complete

 statement of all opinions the witness will express and the basis and reasons for them” and “the

 facts or data considered by the witness in forming them.” FED. R. CIV. P. 26(a)(2)(B)(i) & (ii).

 Defendants initially did not take issue with either Dr. Wicker’s or Dr. Mangum’s reports under

 these subsections of Rule 26, but instead asked Sprint to ensure that any exhibits that will be used

 to summarize or support Dr. Wicker’s opinions were produced to Defendants in compliance with

 Federal Rule of Civil Procedure 26(a)(2)(B)(iii). D.I. 478, Ex. 1, April 2, 2020 Email from Block

 to Bergsten. Sprint worked to confirm Bates numbers for the materials that were already produced

 to Defendants or to promptly produce materials to the extent they were not equally available to

 Defendants. D.I. 478, Ex. 1. When it came to light that Dr. Wicker and Charter’s expert Dr.

 Almeroth both cited to documents referenced in prior reports in prior cases that, by operation of




                                                   5
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 12 of 32 PageID #: 24778




 the protective orders in those cases, were no longer available to Sprint or Defendants, the parties

 worked together to issue erratas to the reports of Dr. Wicker and Dr. Almeroth to remedy that

 issue. D.I. 478, Ex. 1, May 11, 2020 Email from Bergsten to Block, attaching Errata for Expert

 Report of Dr. Stephen Wicker on Infringement.

        Finding Sprint willing to amend Dr. Wicker’s expert report to avoid raising a dispute with

 the Court, Defendants expanded their complaints to demand even more overhaul of Dr. Wicker’s

 expert reports and to extend its demands to Dr. Mangum’s damages expert reports—requiring

 either the removal of certain paragraphs from the reports or an agreement that Sprint “will not use

 prior reports or prior testimony to either: a) add opinions that are not expressly reflected in [their]

 reports in this case; or b) support the opinions contained in [their] reports in this case.” D.I. 478,

 Ex. 1, May 7, 2020 email from Block to Bergsten; D.I. 478, Ex. 4, May 27, 2020 letter from Block

 to Bergsten.

        Sprint, in good faith, attempted to address Defendants’ concerns about specificity in the

 paragraphs that Dr. Wicker was incorporating by reference from prior reports—by providing

 correspondence with additional specificity on the specific paragraphs that Dr. Wicker is

 incorporating by reference from his prior reports and answering various side questions about what

 Sprint’s experts will testify on. See, e.g., id. at June 2, 2020 Email from Bergsten to Block. Sprint

 also pointed out that Defendants’ issues with the expert reports had to do with what Dr. Wicker

 and Dr. Mangum would testify to at trial and that Defendants had the opportunity to ask the experts

 those questions during their depositions. Id. at May 11, 2020 Email from Bergsten to Block (“As

 in every case, if an expert in these cases discusses past testimony or reports in a way that is unfair

 in view of the discussion and citations in his or her report in this case, then the parties have tools

 at their disposal to deal with that.”); id. at June 10, 2020 Email from Bergsten to Block (“Since




                                                   6
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 13 of 32 PageID #: 24779




 most of the questions you have posed to me have to do with what those two experts would and

 would not testify to, it seems Defendants had plenty of time to ask that of the experts themselves.”).

        Indeed, Defendants deposed Dr. Wicker for five days and Dr. Mangum for 2.5 days during

 the expert discovery period that ended on June 5, 2020. During Dr. Mangum’s deposition,

 Defendants specifically asked whether he was incorporating prior opinions of other experts and

 Dr. Mangum testified that he was not:

        Q. You’ve reviewed prior damages expert reports that were submitted by Sprint in its --in
        prior VoIP cases, correct?
        A. Correct.
        Q. And those include the deposition of Mr. Sims, Ray Sims?
        A. I believe so, yes.
        Q. And the deposition -- or the report of, I think it’s Mr. Mohan Rao or Rao?
        A. Rao. Yes, Rao.
        Q. Okay. Just one question. Are you relying on any of those opinions in the reports --
        expressed in the reports that were submitted in -- by Sprint in other cases?
        A. I’m not relying on another damages expert opinion, so to speak, but there’s something
        that I’m referring to that may be in the context of those reports. I list that in my expert
        report, but unlike Dr. Wicker, who I do rely on, I’m not taking something from Rao or
        Sims.
        Q. Right. So just to clear that in a way, so when you refer to the reports, it’s just that.
        You’re referring to the reports, but you were not adopting any of the opinions offered in
        any of those other reports, correct?
        A. Yeah, that’s correct. I don’t use the word “adopt,” but I see where you’re going, right.
        I’m not just taking what they’re saying and inserting it into my opinion.

 Ex. 13, June 4, 2020 Mangum Dep. 263:21-264:25; see also D.I. 478, Ex. 1, June 15, 2020 Email

 from Bergsten to Block (citing this portion of Mangum deposition transcript). In addition to Dr.

 Mangum telling Defendants this himself, Sprint counsel also told Defendants multiple times, in

 emails dated May 4 and June 15, 2020, “I can confirm that his report is not incorporating by

 reference prior reports as his own opinions in this case.” D.I. 478, Ex. 1, June 15, 2020 Email

 from Bergsten to Block; D.I. 478, Ex. 1, May 4, 2020 Email from Bergsten to Block.

        Unsatisfied, Defendants continued demanding Sprint’s agreement that Sprint “will not use

 prior reports or prior testimony to either: a) add opinions that are not expressly reflected in [their]



                                                   7
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 14 of 32 PageID #: 24780




 reports in this case; or b) support the opinions contained in [their] reports in this case.” Ex. 1, June

 11, 2020 Email from Block to Bergsten. Sprint responded that Defendants’ experts have provided

 expert opinions and testimony in prior related cases and asked that any agreement be reciprocal.

 D.I. 478, Ex. 1, June 17, 2020 Email from Bergsten to Block, June 15, 2020 Email from Bergsten

 to Block. Defendants would not agree to discuss reciprocal requirements. D.I. 478, Ex. 1, June

 18, 2020 Email from Bergeron to Bergsten; id. at June 16, 2020 Email from Block to Bergsten.

         When it became clear that Defendants were not really seeking to clarify Sprint’s expert

 reports, but instead to reach a particular side agreement unilaterally limiting the scope of Sprint’s,

 but not Defendants’, reports, Sprint refused to bend anymore, and this Motion followed.

  IV.     LEGAL STANDARDS

         The Federal Rules of Civil Procedure require a testifying expert to prepare and sign a

 written report containing, inter alia, “a complete statement of all opinions the witness will express

 and the basis and reasons for them,” including “the facts or data considered by the witness in

 forming them.” FED. R. CIV. P. 26(a)(2)(B)(i) & (ii). “If a party fails to provide information . . . as

 required by Rule 26(a) or (e), the party is not allowed to use that information . . . to supply evidence

 on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless.”

 FED. R. CIV. P. 37(c)(1).

         To determine whether a failure to disclose was harmless, courts in the Third Circuit

 consider the Pennypack factors: (1) the surprise or prejudice to the moving party; (2) the ability of

 the moving party to cure any such prejudice; (3) the extent to which allowing the testimony would

 disrupt the order and efficiency of trial; (4) bad faith or willfulness in failing to comply with the

 court’s order; and (5) the importance of the testimony sought to be excluded. See Meyers v.

 Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904-05 (3d Cir. 1977), overruled on




                                                    8
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 15 of 32 PageID #: 24781




 other grounds, Goodman v. Lukens Steel Co., 777 F.2d 113 (3d Cir. 1985). The Third Circuit has

 cautioned, however, that exclusion of “critical evidence,” such as an expert report, “is an extreme

 sanction, not normally to be imposed absent a showing of willful deception or flagrant disregard

 of a court order by the proponent of the evidence” and not when occasioned by only “slight

 prejudice” to the movant. In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 791-92 (3d Cir. 1994)

 (internal quotation marks and citations omitted); see also Bridgestone Sports Co., Ltd. v. Acushnet

 Co., 2007 WL 521894, at *4 (D. Del. Feb. 15, 2007) (noting that while the decision to exclude

 expert testimony is context-specific, “evidence should be excluded sparingly and only in

 circumstances involving litigation conduct that is clearly unprofessional or inappropriate, and in

 circumstances creating prejudice to the party against whom the evidence is offered”). The

 determination of whether to exclude evidence is committed to the discretion of the Court. See In

 re Paoli, 35 F.3d at 749.2

     V.    ARGUMENT

          A.   Dr. Wicker’s Expert Disclosure Complies with Rule 26.

          Defendants move the Court to strike certain paragraphs from Dr. Wicker’s expert reports

 for one purported reason: to avoid unfair surprise at trial. D.I. 477 at 8-9. While it is true the

 purpose of the disclosure requirements of Rule 26 “is to prevent a party from being unfairly

 surprised by the presentation of new evidence,” EMC Corp. v. Pure Storage, Inc., 154 F. Supp. 3d

 81, 92 (D. Del. 2016), there is no unfair surprise here.




 2
   Notably, Defendants never address the legal standards for a motion to strike portions of an expert
 report, citing only the legal standard for compliance with Federal Rule of Civil Procedure
 26(a)(2)(B). D.I. 477 at 8. In fact, Defendants do not even address the legal standards for exclusion
 under Federal Rule of Civil Procedure 37(c)(1), let alone discussion of the Pennypack factors.


                                                   9
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 16 of 32 PageID #: 24782




         Defendants incorrectly suggest that “Dr. Wicker’s reports incorporate almost everything

 that he has ever said on the Sprint patents spanning a decade” and that he “provides no explanation

 as to what portions of his prior opinions he expects to offer at trial.” D.I. 477 at 8. To the contrary,

 Dr. Wicker has incorporated certain prior opinions and testimony, to the extent relevant to this

 case, as background or to provide further examples supporting his opinions in this case, and, in

 many instances, either Dr. Wicker or Sprint has specified the prior reports and testimony by date,

 case name, and the exact page numbers or paragraphs he is incorporating. See D.I. 478, Exs. 2, 5-

 8, 10; D.I. 478, Ex. 1, June 2, 2020 Email from Bergsten to Block.

         Defendants further suggest that Dr. Wicker does not explain “how any opinions relating to

 prior art not asserted here and architectures not accused in this case relate to his present opinions.”

 D.I. 477 at 8. But a review of the reports, even just the portions attached to Defendants’ Motion

 (in D.I. 478), makes clear that Dr. Wicker does not intend to offer opinions from those prior cases

 unless they are relevant to issues in this case. For example, Dr. Wicker may offer opinions about

 unasserted prior art to show the background of the technology at issue and may offer opinions

 about non-accused architectures to show how they infringe Sprint’s patents and are not available,

 acceptable, non-infringing alternatives.      Sprint has explained this to Defendants in written

 discovery, deposition discovery, and expert discovery, and Defendants recently deposed Dr.

 Wicker for five days regarding all of his opinions. Defendants here, unlike the cases they cite,

 have not experienced unfair surprise or incurable prejudice as a consequence of Dr. Wicker’s

 incorporation by reference of his prior reports. See Alza Corp. v. Andrx Pharm., LLC, 2008 WL

 1886042, at *2 (D. Del. Apr. 28, 2008) (excluding expert’s trial testimony because the testimony

 concerned a subject that was not included in his expert report or deposition); Dunkin’ Donuts Inc.

 v. Patel, 174 F. Supp. 2d 202, 213 (D.N.J. 2001) (excluding the alleged expert’s “Certification”




                                                   10
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 17 of 32 PageID #: 24783




 and “Memorandum” because they failed to comply with nearly every provision of Rule 26(a)(2)(B)

 governing expert disclosure and with Rule 702 governing admissibility of expert testimony).

        Thus, contrary to Defendants’ baseless contentions, Dr. Wicker’s reports satisfy Fed. R.

 Civ. P. 26(a)(2)(B)’s requirements of a “complete statement of all opinions the witness will express

 and the basis and reasons for them.”

        B.     Dr. Wicker’s Expert Disclosure Should Not Be Stricken Under Rule 37(c)(1)

        Even if Sprint committed some Rule 26 violation (it has not), the Court should nonetheless

 find it inappropriate to exclude the portions of the Wicker expert reports at issue. Here, the

 Pennypack factors all weigh against striking these portions of the expert reports.

        As to the first “surprise or prejudice” factor, Defendants cannot have been blindsided by

 the reports’ references to prior cases. For instance, Sprint discussed its prior litigations in detail

 in Sprint’s original Complaint in each of these cases,3 and Sprint produced its expert reports from

 those prior litigations, which Dr. Wicker now references, in September and December of 2019,

 months before the close of fact discovery in these cases. See Declaration of Jordan Bergsten In

 Support of Sprint’s Opposition. Further, as explained above, Dr. Wicker’s use of his prior reports

 was mostly for purposes of background and further examples supporting his opinions. Defendants,

 having in their possession Dr. Wicker’s reports in past litigations, chose to take many of the same

 positions that Dr. Wicker responded to in those reports, and cannot claim surprise when Dr. Wicker

 incorporated sections of his past reports to the extent relevant.

        In addition, as pointed out by Sprint counsel during the parties’ discussions about the expert

 reports, Dr. Wicker’s validity rebuttal reports had to respond to the extremely vast scope of




 3
  See Case No. 1734, D.I. 1, ¶¶ 19-22; Case No. 1736, D.I. 1, ¶¶ 13-16; Case No. 18-361, D.I. 1,
 ¶¶ 17-20; Case No. 18-362, D.I. 1, ¶¶ 22-25; Case No. 18-363, D.I. 1, ¶¶ 35-38.


                                                  11
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 18 of 32 PageID #: 24784




 invalidity reports served by Defendants. D.I. 478, Ex. 1, June 2, 2020 Email from Bergsten to

 Block (“And of course the issue of responding to your request is complicated by the vast scope of

 invalidity reports Dr. Wicker had to respond to and the vagueness of your complaint about his

 reports.”). Defendants were not surprised or prejudiced by this use.

        With regard to factors two and three—the ability to cure prejudice and the disruption of

 the trial schedule—the trials are scheduled for October and November 2020, the Wicker expert

 reports at issue were served on March 20, April 24, and May 15, 2020, and Defendants took Dr.

 Wicker’s deposition for five days from May 28 to June 5, 2020. Thus, Defendants have already

 had the opportunity to cure any prejudice by questioning him about his opinions in this case that

 incorporate opinions in prior cases, and there should be no disruption to the trial schedule.4

        As to the fourth, “bad faith” factor, no willful bad faith or flagrant disregard of a court

 order has been suggested or can be discerned. To the contrary, Sprint attempted in good faith to

 try and resolve this dispute—by serving an errata for Dr. Wicker, by providing additional

 specificity on the specific paragraphs that Dr. Wicker is incorporating by reference from his prior

 reports, and by answering various questions about what Dr. Wicker will or will not testify to.




 4
   Courts regularly find prejudice is curable when there is sufficient time for the opposing party to
 depose an expert, thus militating in favor of allowing the expert’s testimony. See, e.g., Paoli, 35
 F.3d at 792 (finding district court erred in excluding untimely expert submission where the
 specifics of expert’s testimony was provided to defendants four months before trial and 60 days
 before end of expert discovery, giving defendants “abundant time to depose” the expert before the
 discovery deadline); Invista N. Am. S.A.R.L., 2013 WL 3216109, at *2 (D. Del. June 25, 2013)
 (finding even if there was some prejudice from expert’s supplemental report, any such prejudice
 was curable by plaintiff, as the report was served about two weeks before the expert’s deposition);
 MobileMedia Ideas, LLC v. Apple Inc., 907 F.Supp.2d 570, 610 n.22 (D. Del. 2012) (denying
 motion to strike supplemental report where defendant marked the report as an exhibit at expert’s
 deposition and questioned him about it); Power Integrations, Inc. v. Fairchild Semicond. Int’l,
 Inc., 2006 WL 2435083, at *1 (D. Del. Aug. 22, 2006) (rejecting a party’s claim that it would be
 prejudiced by a supplemental expert report where the party had almost three weeks to review the
 report before having the opportunity to depose the expert).


                                                  12
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 19 of 32 PageID #: 24785




 Sprint counsel also explained that “in order to avoid burdening the Court with a dispute, we remain

 willing to discuss a mutual agreement about how experts like Dr. Wicker for Sprint, and Dr.

 Almeroth, Mr. Gilchrist, and Mr. Bakewell for Defendants,” who each has “served hundreds if not

 thousands of pages of reports in prior cases on some of these same patents—can use their prior

 reports in this case,” but Defendants never responded to that invitation, and instead rushed to the

 Court with this motion. See D.I. 478, Ex. 1, June 17, 2020 Email from Bergsten to Block.

        As to the fifth factor, regarding the importance of the evidence, some of the paragraphs

 Defendants seek to exclude are very important to Sprint’s validity and infringement positions and

 Sprint will not be able to fairly maintain these positions without these paragraphs and supporting

 evidence. See, e.g., D.I. 478, Ex. 5, ¶ 181 (discussing examples of the interchangeability of IP and

 ATM,                                                                                                ,

 and incorporating by reference portions of Dr. Wicker’s invalidity rebuttal report in Cox where Dr.

 Wicker cites to additional evidence supporting this known interchangeability);5 D.I. 478, Ex. 6,

 ¶ 406 (to rebut allegations that the asserted patents are invalid as obvious, cross-referencing the

 paragraphs of Dr. Wicker’s opening infringement report served in these cases, Dr. Mangum’s

 profitability analysis, discussions with Sprint’s disclosed witness Michael Talley, and Dr.

 Wicker’s prior infringement mappings against other cable companies to demonstrate the secondary

 indicia of commercial success of the asserted patents); D.I. 478, Ex. 7, ¶ 291 (incorporating by

 reference Dr. Wicker’s opinions from prior expert reports regarding the background and

 deficiencies in numerous alleged prior art references that Defendants’ invalidity expert specifically

 relies upon in these cases to argue Sprint’s asserted patents are invalid). And some are important




 5
  These opinions are necessary to fairly rebut Defendants’ arguments that they do not infringe
 under the doctrine of equivalents and that claim vitiation precludes Sprint’s infringement claims.


                                                  13
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 20 of 32 PageID #: 24786




 to the extent they provide a background understanding of how the theories here relate to the prior

 cases. See, e.g., D.I. 478, Ex. 7, ¶ 482 (discussing the background of TWC litigation and certain

 judicial opinions on the issue of written description in the context of how they related to identical

 claims made by Defendants in these cases). Furthermore, “[c]ourts favor the resolution of disputes

 on their merits[,]” Abbott Labs. v. Lupin Ltd., 2011 WL 1897322, at *5 (D. Del. May 19, 2011),

 and that “is particularly true with respect to the validity of patents.” Id. (citing United States v.

 Glaxo Grp. Ltd., 410 U.S. 52, 69 (1973)). On these facts, then, the Court should find that the

 “extreme sanction” of exclusion is not warranted. In re Paoli R.R. Yard PCB Litig., 35 F.3d 717,

 791-92 (3d Cir. 1994) (internal quotation marks omitted). Therefore, Defendants’ Motion to Strike

 portions of Dr. Wicker’s expert reports should be denied.

        C.     Dr. Mangum’s Expert Disclosure Complies with Rule 26(a)(3).

        Defendants move the Court to strike certain paragraphs from Dr. Mangum’s expert reports

 because they “purport to rely on or reference opinions from various experts in prior cases who are

 not subject to cross-examination in this case.” D.I. 477 at 9-11. Defendants appear to claim unfair

 surprise, id. at 9, and prejudice from a denial of a meaningful opportunity for cross-examination

 “[t]o the extent that Dr. Mangum intends to repeat opinions from people who have not been

 disclosed as experts in this case.” Id. at 10. Defendants have suffered neither surprise nor prejudice.

        First, Defendants complain that Dr. Mangum’s “unbounded statements”—that he has “seen

 prior expert reports from prior tracks of litigation,” and that he “considered” the expert report of

 one of those experts in relation to Sprint’s actions against Time Warner Cable, Comcast, Cox, and

 Cable One—“provide no notice to Defendants as to what opinions from those reports Dr. Mangum

 will testify about.” D.I. 477 at 7, 9 (citing D.I. 478, Ex. 3 ¶¶ 234, 235; D.I. 478, Ex. 1 ¶¶ 238-239,

 n.452). This complaint is baseless. Contrary to Defendants’ statement that “Sprint refuses to




                                                   14
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 21 of 32 PageID #: 24787




 clarify what he meant by referencing these prior reports,” id. at 7, Sprint has explained to

 Defendants that Dr. Mangum was merely addressing one of the Georgia Pacific factors, which is

 the “opinion testimony of qualified experts.” D.I. 478, Ex. 1, June 2, 2020 Email from Bergsten to

 Block (“The paragraphs you keep pointing to merely address the Georgia Pacific factor about the

 opinions of other experts and Dr. Mangum discusses the reports of other experts in that context.”).

 Defendants cannot be surprised by a damages expert reciting the Georgia Pacific factors for his

 reasonable royalty opinion. Further, Defendants deposed Dr. Mangum for 2.5 days on June 3-5,

 2020, and had the opportunity to question him about “what opinions from those reports” he will

 testify about. There simply is no unfair surprise or incurable prejudice here.

        Second, Defendants’ questioning of Dr. Mangum at his deposition should have quelled

 their concerns that he was attempting “wholesale use of opinions” by other experts who are not

 subject to cross-examination. D.I. 477 at 6-7. As detailed above, Dr. Mangum testified that he

 was not taking their opinions and inserting them as his own. Ex. 13, June 4, 2020 Mangum Dep.

 263:21-264:25; see also D.I. 478, Ex. 1, June 15, 2020 Email from Bergsten to Block (citing this

 portion of Mangum Dep.). Furthermore, as Defendants acknowledge, Sprint has repeatedly told

 Defendants that Dr. Mangum’s report is not incorporating by reference prior reports as his own

 opinions in this case. D.I. 477 at 10 (citing D.I. 478, Ex. 1). Thus, there is no prejudice to

 Defendants from not being able to depose these other experts referenced in Dr. Mangum’s report.

        Additionally, Defendants complain that Dr. Mangum “points to jury findings accepting Dr.

 Rao and/or Dr. Wicker’s opinions about blocking patents and damages” but “never explains how

 a prior verdict or testimony from another expert constitute data that he can rely upon as an expert

 to form his own opinion.” D.I. 477 at 7-8 (citing D.I. 478, Ex. 9 ¶ 146; D.I. 478, Ex. 12 ¶ 105,

 n.168). Defendants, however, never flesh out this statement in their argument. To the extent




                                                 15
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 22 of 32 PageID #: 24788




 Defendants are contending that the testimony does not constitute admissible evidence under the

 Federal Rules of Evidence, this is an improper attempt to expand the page limits for summary

 judgment, Daubert, and limine briefing, and should be denied on that basis.

        In any event, that argument fails because Federal Rule of Evidence 703 allows an expert

 to rely upon another expert to form an opinion so long as the expert is not merely reciting another

 expert’s opinion as his own. See Edmond v. Plainfield Bd. of Educ., 2018 WL 4380991, at *5–*6

 (D.N.J. Sept. 13, 2018) (“[I]t is well settled that one expert may rely upon another expert’s opinion

 in formulating his own” but “may not parrot or act as a mouthpiece for other experts’ opinions,

 without independent verification of those opinions.”) (citations omitted).        Defendants even

 acknowledge this in their Motion—stating “while an expert may rely upon another expert to form

 an opinion under Rule 703, an expert may not merely recite another expert’s opinion as his own.”

 D.I. 477 at 10 (citing Muhsin v. Pac. Cycle, Inc., 2012 WL 2062396, at *5 n.2 (D.V.I. June 8,

 2012)). As Dr. Mangum testified at deposition, he is not merely reciting another expert’s opinion

 as his own. Ex. 13, June 4, 2020 Mangum Dep. 263:21-264:25. Nor do Defendants appear to

 affirmatively contend he is acting as a mouthpiece for other experts. D.I. 477 at 10 (arguing only

 “[t]o the extent that Dr. Mangum intends to repeat opinions from people who have not been

 disclosed as experts in this case”).

        This fact distinguishes this case from each of the cases cited by Defendants, wherein the

 Court found that the opinions were inadmissible under Federal Rule of Evidence 703. Muhsin v.

 Pac. Cycle, Inc., 2012 WL 2062396, at *5-*8 (D.V.I. June 8, 2012) (expert’s opinions were

 inadmissible where he adopted the conclusion of a non-testifying expert and admitted he did not

 do any testing himself and lacked expertise in the area); Ely v. Cabot Oil & Gas Corp., 2016 WL

 4169220, at *6 (M.D. Pa. Feb. 17, 2016) (“Although an expert witness may in some instances




                                                  16
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 23 of 32 PageID #: 24789




 testify about hearsay evidence or opinions that the expert relied upon in reaching his own expert

 opinions, Fed. R. Evid. 703, that is not the case here, where Mr. Rubin has admitted that he has no

 qualification in this area.”); Leese v. Lockheed Martin Corp., 6 F. Supp. 3d 546, 553 (D.N.J. 2014)

 (acknowledging that, pursuant to F.R.E. 703, “experts may rely on facts or data that an expert ‘in

 the particular field would reasonably rely’ upon, even if the underlying facts are inadmissible” but

 excluding the opinion there as unreliable because it relied on opinions that were “not of a type

 reasonably relied upon by experts in McHale’s field in forming their opinions”); Sheetz v. Wal-

 Mart Stores, E., L.P., 2017 WL 5625767, at *3, *5 (M.D. Pa. Nov. 22, 2017) (acknowledging “it

 is beyond cavil” that an expert may, pursuant to Fed. R. Evid. 703 “tether his ultimate conclusions

 to facts or data that would be reasonably relied on by experts in his particular field, regardless of

 the admissibility of the facts or data relied upon,” but finding that the proffered bases for the

 expert’s testimony were not “the type of facts or data that experts in his field would reasonably

 rely on in formulating an opinion” and that he “parroted the findings and opinions” of an expert in

 another case because he had no background in that area and was unqualified). Unlike these cases,

 Dr. Mangum is not merely adopting the conclusions of a non-testifying expert and parroting them.

        Further, Dr. Mangum is unquestionably qualified to opine on damages and the findings of

 the other experts that form the bases for his damages opinions, as these are the type of facts or data

 that experts in his field would reasonably rely on in formulating an opinion. For example, Dr.

 Mangum states in his expert report that he relies on Dr. Wicker’s opinion that there are no

 available, acceptable, non-infringing alternatives to the patents-in-suit. See, e.g., D.I. 478, Ex. 9,

 ¶¶ 27, 179. In EMC Corp. v. Pure Storage, Inc., like here, the plaintiff moved to strike the

 defendant’s damages expert’s opinions and testimony regarding non-infringing alternatives

 “because they lack adequate foundations and therefore will fail to assist the trier of fact and because




                                                   17
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 24 of 32 PageID #: 24790




 she failed to adequately disclose the bases for her opinions.” 154 F. Supp. 3d at 114-15. The

 damages expert relied on various sources, including the defendant’s technical expert, in support of

 her opinions on noninfringing alternatives. Id. at 115. The court stated that “[i]t is perfectly

 reasonable for a finance and damages expert to adopt the conclusions of other experts” and held

 that “[h]er reliance on the opinions of other experts is not a ground for exclusion.” Id. As in EMC,

 Dr. Mangum’s reliance on the opinions of Dr. Wicker and other experts is “perfectly reasonable”

 and not a ground for exclusion. To the extent Defendants want to challenge the soundness of those

 conclusions at trial, they can do so through cross examination and other expert testimony. Id.

        D.    Dr. Mangum’s Expert Disclosure Should Not Be Stricken Under Rule 37(c)(1)

        Turning more explicitly to the Pennypack factors, excluding these paragraphs in Dr.

 Mangum’s expert reports is not warranted. As discussed above, the first factor of “surprise or

 prejudice” weighs against exclusion because Dr. Mangum’s reports put Defendants on adequate

 notice of his theories and do not unfairly surprise or meaningfully prejudice Defendants. With

 regard to factors two and three—the ability to cure prejudice and the disruption of the trial

 schedule—the trials are scheduled for October and November 2020, the Mangum expert reports at

 issue were served on March 20 and May 15, 2020, and Defendants took Dr. Mangum’s deposition

 for 2.5 days from June 3 to June 5, 2020. Thus, Defendants have already had the opportunity to

 cure any prejudice by questioning him about his opinions in this case and whether he incorporates

 any other expert’s opinion. His reports will not disrupt trial or the remainder of the schedule.

        As for the fourth and fifth factors, Defendants have not shown these portions of Dr.

 Mangum’s reports to be the result of bad faith or willful misconduct, and they are also important

 as Sprint relies on these paragraphs of his report to support its damages theories, and would be

 unfairly prejudiced in maintaining, for example, its argument that there are no noninfringing




                                                 18
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 25 of 32 PageID #: 24791




 alternatives if Defendants’ Motion to Strike were granted. The Pennypack factors weigh against

 the “extreme sanction” of striking the challenged portions of Dr. Mangum’s expert reports.

        Dr. Mangum’s expert reports satisfy Sprint’s Rule 26 disclosure obligations, and have not

 denied Defendants a meaningful opportunity for cross-examination. Admitting these portions of

 Dr. Mangum’s expert reports will be harmless, and Defendants’ Motion to Strike should be denied.

        E.    Defendants Seek to Strike Matter Having Nothing to Do With Their
              Argument.

        Defendants’ Motion to Strike is overbroad and overreaching in its request for exclusion of

 entire paragraphs. Specifically, Defendants seek to strike freestanding opinions in Dr. Wicker’s

 and Dr. Mangum’s expert reports that are unrelated to Sprint’s alleged discovery violation in

 incorporating improper prior opinions—just because they happen to appear in the same paragraph.

 As just one example, the very first paragraph that Defendants ask the Court to strike in its entirety

 is Paragraph 181 of Dr. Wicker’s March 20, 2020 Infringement report, as amended through errata

 on May 11, 2020. D.I. 476 at 1. That paragraph reads in its entirety:




               Beyond this example, my prior reports in related cases also describe the
        known interchangeability and interoperability of IP and ATM in the context of
        these patents in the industry.

 D.I. 478, Ex. 2, ¶ 181 (footnotes omitted). This paragraph provides its own opinion that falls well

 outside the arguments in Defendants’ brief and only mentions prior reports in the last sentence and

 footnotes. Thus, even if the Court is persuaded by Defendants’ arguments, the broadest possible



                                                  19
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 26 of 32 PageID #: 24792




 relief that could be granted would be striking the last sentence and the footnotes.6 Defendants

 nonetheless seek to strike this paragraph in its entirety, along with other similar paragraphs.

           Defendants’ tactics should not be countenanced, and the Court should deny Defendants’

 attempt to unfairly profit from their motion by striking matter that has nothing to do with Sprint’s

 alleged discovery violation. See B. Braun Melsungen AG v. Terumo Med. Corp., 749 F. Supp. 2d

 210, 223-24 (D. Del. 2010) (agreeing that the relief sought in a motion to strike expert report was

 “overbroad,” and striking only the portions suggested by non-movant); see also SodexoMAGIC,

 LLC v. Drexel Univ., 333 F. Supp. 3d 426, 443–44 (E.D. Pa. 2018) (holding that, by striking only

 the words presenting an irreconcilable contradiction, and not the entire declaration as requested by

 the defendant, “the Court removes only the problematic portion of the declaration, consistent with

 rulings in other Courts in this Circuit”).7

     VI.    CONCLUSION

           For the foregoing reasons, Sprint respectfully requests that the Court deny Defendants’

 Motion to Strike portions of Sprint’s expert reports. If the Court is inclined to strike the portions

 of Sprint’s expert reports incorporating by reference prior reports and testimony, the Court should

 not strike the entire paragraphs, as Defendants’ request, but only the portions of the paragraphs the

 Court deems problematic, consistent with rulings in this Court and other Courts in this Circuit.




 6
   These footnotes further demonstrate the weakness of Defendants’ arguments, as these footnotes
 point out the specific pages and even paragraphs of long-produced prior reports from Dr. Wicker
 that Dr. Wicker now incorporates. D.I. 478, Ex. 2, May 11, 2020 Errata for Expert Report of Dr.
 Stephen Wicker on Infringement at 1.
 7
   As another alternative, even if the Court is persuaded by Defendants’ arguments, the Court could
 avoid the extreme sanction of striking expert opinions by allowing these experts to serve
 supplemental reports that copy, in one place, the paragraphs from prior reports that they previously
 indicated they intend to rely on here.


                                                  20
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 27 of 32 PageID #: 24793




                                            POLSINELLI PC

                                            /s/ Stephen J. Kraftschik
  OF COUNSEL:                               Stephen J. Kraftschik (#5623)
                                            Christina B. Vavala (#6135)
  B. Trent Webb
                                            222 Delaware Avenue, Suite 1101
  Ryan J. Schletzbaum
                                            Wilmington, DE 19801
  Ryan D. Dykal
                                            (302) 252-0920
  John D. Garretson
                                            skraftschik@polsinelli.com
  Jordan T. Bergsten
                                            cvavala@polsinelli.com
  Aaron E. Hankel
  Lauren E. Douville
                                            Counsel for Plaintiff Sprint Communications
  Mark D. Schafer
                                            Company L.P.
  Maxwell C. McGraw
  Samuel J. LaRoque
  Thomas M. Patton
  Lydia C. Raw
  SHOOK, HARDY & BACON L.L.P.
  2555 Grand Boulevard
  Kansas City, MO 64108
  (816) 474-6550
  Robert H. Reckers
  Michael W. Gray
  Jonathan M. Hernandez
  SHOOK, HARDY & BACON L.L.P.
  JP Morgan Chase Tower
  600 Travis Street, Suite 3400
  Houston, TX 77002
  (713) 227-8008

  July 17, 2020




                                       21
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 28 of 32 PageID #: 24794




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 28, 2020, I caused the foregoing to be electronically filed with

  the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

 participants.

        I further certify that I caused copies of the foregoing document to be served on July 28,

 2020, upon the following in the manner indicated:

  Kelly E. Farnan                                                         BY ELECTRONIC MAIL
  Valerie A. Caras
  RICHARDS, LAYTON & FINGER, PA
  One Rodney Square
  Suite 600
  920 N. King Street
  Wilmington, DE 19801
  Attorneys for Defendants Charter
  Communications, Inc., Charter
  Communications Holdings, LLC, Spectrum
  Management Holding Company, LLC, Charter
  Communications Operating, LLC, and Bright
  House Networks, LLC

  David S. Benyacar                                                       BY ELECTRONIC MAIL
  Daniel L. Reisner
  ARNOLD & PORTER KAYE SCHOLER LLP
  250 West 55th Street
  New York, NY 10019
  (212) 836-8000
  Attorneys for Defendants Charter
  Communications, Inc., Charter
  Communications Holdings, LLC, Spectrum
  Management Holding Company, LLC, Charter
  Communications Operating, LLC, and Bright
  House Networks, LLC
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 29 of 32 PageID #: 24795




  Robert J. Katerberg                                    BY ELECTRONIC MAIL
  ARNOLD & PORTER KAYE SCHOLER LLP
  601 Massachusetts Ave. N.W.
  Washington, D.C. 20001
  (202) 942-5000
  Attorneys for Defendants Charter
  Communications, Inc., Charter
  Communications Holdings, LLC, Spectrum
  Management Holding Company, LLC, Charter
  Communications Operating, LLC, and Bright
  House Networks, LLC

  Gregory Arovas                                         BY ELECTRONIC MAIL
  Jeanne M. Heffernan
  Ryan Kane
  James E. Marina
  KIRKLAND & ELLIS LLP
  601 Lexington Avenue
  New York, NY 10022
  (212) 446-4800
  Attorneys for Defendants Charter
  Communications, Inc., Charter
  Communications Holdings, LLC, Spectrum
  Management Holding Company, LLC, Charter
  Communications Operating, LLC, and Bright
  House Networks, LLC

  Luke L. Dauchot                                        BY ELECTRONIC MAIL
  KIRKLAND & ELLIS LLP
  555 South Flower Street, Suite 3700
  Los Angeles, CA 90071
  (213) 680-8400
  Attorneys for Defendants Charter
  Communications, Inc., Charter
  Communications Holdings, LLC, Spectrum
  Management Holding Company, LLC, Charter
  Communications Operating, LLC, and Bright
  House Networks, LLC




                                              2
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 30 of 32 PageID #: 24796




  Bao Nguyen                                             BY ELECTRONIC MAIL
  KIRKLAND & ELLIS LLP
  555 California Street
  San Francisco, CA 94104
  (415) 439-1400
  Attorneys for Defendants Charter
  Communications, Inc., Charter
  Communications Holdings, LLC, Spectrum
  Management Holding Company, LLC, Charter
  Communications Operating, LLC, and Bright
  House Networks, LLC

  Steven J. Balick (#2114)                               BY ELECTRONIC MAIL
  Andrew C. Mayo (#5207)
  ASHBY & GEDDES
  500 Delaware Avenue, 8th Floor
  P.O. Box 1150
  Wilmington, DE 19899
  (302) 654-1888
  Attorneys for Defendants Mediacom
  Communications Corporation, Atlantic
  Broadband Finance, LLC, Atlantic Broadband
  (CT), LLC, Atlantic Broadband (Delmar), LLC,
  Atlantic Broadband (Miami), LLC, Atlantic
  Broadband (NH-ME), LLC, Atlantic Broadband
  (Penn), LLC, Atlantic Broadband (SC), LLC,
  WideOpenWest, Inc., WideOpenWest Networks,
  Inc., WideOpenWest Finance, LLC,
  WideOpenWest Georgia, LLC, Knology of
  Alabama, Inc., Knology of Florida, LLC,
  Knology of Georgia, Inc., Knology of South
  Carolina, Inc., Knology of Tennessee, Inc.,
  Knology of Kansas, Inc., Anne Arundel
  Broadband, LLC, Grande Communications
  Networks, LLC, RCN Telcom Services, LLC and
  WaveDivision Holdings, LLC




                                                 3
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 31 of 32 PageID #: 24797




  Robinson Vu                                            BY ELECTRONIC MAIL
  Natalie Alfaro Gonzales
  Lindsay Volpenhein Cutie
  Amy E. Bergeron
  Charles Stephen Maule
  BAKER BOTTS L.L.P.
  One Shell Plaza
  910 Louisiana Street
  Houston, TX 77002-4995
  (713) 229-1234
  Attorneys for Defendants Mediacom
  Communications Corporation, Atlantic
  Broadband Finance, LLC, Atlantic Broadband
  (CT), LLC, Atlantic Broadband (Delmar), LLC,
  Atlantic Broadband (Miami), LLC, Atlantic
  Broadband (NH-ME), LLC, Atlantic Broadband
  (Penn), LLC, Atlantic Broadband (SC), LLC,
  WideOpenWest, Inc., WideOpenWest Networks,
  Inc., WideOpenWest Finance, LLC,
  WideOpenWest Georgia, LLC, Knology of
  Alabama, Inc., Knology of Florida, LLC,
  Knology of Georgia, Inc., Knology of South
  Carolina, Inc., Knology of Tennessee, Inc.,
  Knology of Kansas, Inc., Anne Arundel
  Broadband, LLC, Grande Communications
  Networks, LLC, RCN Telcom Services, LLC and
  WaveDivision Holdings, LLC




                                                 4
Case 1:17-cv-01734-RGA Document 538 Filed 07/28/20 Page 32 of 32 PageID #: 24798




  Timothy S. Durst                                                     BY ELECTRONIC MAIL
  BAKER BOTTS L.L.P.
  2001 Ross Avenue, Suite 900
  Dallas, TX 75201-2980
  (214) 953-6500
  Attorneys for Defendants Mediacom
  Communications Corporation, Atlantic
  Broadband Finance, LLC, Atlantic Broadband
  (CT), LLC, Atlantic Broadband (Delmar), LLC,
  Atlantic Broadband (Miami), LLC, Atlantic
  Broadband (NH-ME), LLC, Atlantic Broadband
  (Penn), LLC, Atlantic Broadband (SC), LLC,
  WideOpenWest, Inc., WideOpenWest Networks,
  Inc., WideOpenWest Finance, LLC,
  WideOpenWest Georgia, LLC, Knology of
  Alabama, Inc., Knology of Florida, LLC,
  Knology of Georgia, Inc., Knology of South
  Carolina, Inc., Knology of Tennessee, Inc.,
  Knology of Kansas, Inc., Anne Arundel
  Broadband, LLC, Grande Communications
  Networks, LLC, RCN Telcom Services, LLC and
  WaveDivision Holdings, LLC


                                                     /s/ Stephen J. Kraftschik

                                                     Stephen J. Kraftschik (#5623)




                                                 5
